DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Cheng (7,044,043 B2).
Cheng discloses the invention including: 
Claims 1 and 13; a housing 41 including first and second opposite side walls, a top wall, a bottom wall, a front end, and a rear end, wherein a passageway (see Fig. 2) extends through the housing and defines aligned openings in the first and second side walls; a movable die 43 within the housing, the die having a cutout therein, the cutout of the die being positionable to align with the passageway through the housing; a hydraulic cylinder 431 mounted to the housing, wherein the movable die is moved relative to the front and rear ends of the housing by activation of a ram extending from the hydraulic cylinder; a first standoff 421 extending from the second side wall, the first standoff being positioned between the hydraulic cylinder and the passageway; a second standoff 422 extending from the second side wall, the second standoff being positioned between the passageway and the rear end of the housing; and a workpiece seat plate 423 attached to the first and second standoffs and spaced from the second side wall, the workpiece seat plate having a cutout (see Fig. 2) therein which at least partially aligns with the passageway in the housing, wherein the workpiece can be positioned through the cutout in the die and within the cutout in the workpiece seat plate.
Claims 2 and 14; a stationary die 423.
Claims 4 and 13; a mounting surface (see Fig. 2).
Claims 7 and 17; wherein first and second standoffs are attached to and cantilevered from the housing (see Fig. 3)

Allowable Subject Matter
Claims 3, 5, 6, 8-12, 15, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724